677 So.2d 95 (1996)
Jose RAMIREZ, Appellant,
v.
STATE of Florida, Appellee.
No. 95-3043.
District Court of Appeal of Florida, First District.
July 25, 1996.
Nancy A. Daniels, Public Defender; Jamie Spivey, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; Daniel A. David, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See State v. Davidson, 666 So.2d 941 (Fla. 2d DCA 1995); Gardner v. State, 661 So.2d 1274 (Fla. 5th DCA 1995).
MINER, WEBSTER and LAWRENCE, JJ., concur.